DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-11, 13-17, and 19-23 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-3, 5-11, 13-17, and 19-23 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
receiving, by a computer system from a plurality of sensors including at least one or more cameras, one or more weight sensors, one or more pressure sensors, and one or more capacitive sensors, data collected by the sensors; 
identifying, by the computer system, an account associated with a person who enters the store; 
receiving, by the computer system, data on movement of the product item collected by the plurality of the sensors; 
determining, by the computer system, an interaction between the person and the product item based on the data collected by the plurality of the sensors; 
extracting, by the computer system, from the data received from the plurality of the sensors, a plurality of features associated with the product item, wherein the features comprise a conductivity, a color, a position, and a surface force image, the conductivity is used to determine a type of material that makes up at least a part of the product, and the surface force image is used to determine a footprint of the product that includes a shape of a bottom surface of the product; 
determining, by the computer system, using a machine-learning model, an identity of the product item based on the extracted features including the conductivity, the color, the position, and the surface force image, wherein the machine- learning model is trained based on training data collected from the plurality of the sensors; 
storing, by the computer system, information associating the product item with the person; and 
deducting, by the computer system, a payment amount from the identified account, wherein the payment amount is based on a price of the product item associated with the person.
The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
As stated in the Final Rejection dated July 7, 2021, the combination of elements improves other technologies and technical fields, such as extraction of features including a surface force image and a conductivity based on data collected from sensors, and product identification based on the extracted features using a trained machine learning model

35 USC 103
US Pat Pub 2018/0096566 (“Blair”) discloses a point of sale system may automate a purchase transaction through a series of interactions between the customer's mobile communication device or other computer system and a store's computer network of camera systems, RFID devices and/or sensor devices monitoring product shelves. The store may use a computer system linked to the camera systems of the store to verify the identity of the customer, identify the customer's account with the particular store and verify items selected by the customer. The customer's computer system and the store's computer system may negotiate the sale based on the video data and RFID data to identify the products selected, calculate the total cost and finalize the transaction without performing employee assisted checkout or customer-based self-checkout.  However, Blair fails to disclose determining, by the computer system, using a machine-learning model, an identity of the product item based on the extracted features including the conductivity, the color, the position, and the surface force image, wherein the machine- learning model is trained based on training data collected from the plurality of the sensors.

US Pat 9,911,290 (“Zalewski”) teaches tracking items in a store for processing a cashier-less purchase transaction by receiving sensor data regarding items associated with shelves of a store, identifying a user entering the store, tracking the user movements while in the store including detecting proximity of the user to a shelf having an item and interaction data for the item on the shelf of the store by the user to identify a type of said item and enable add said item to an electronic shopping cart of the user, receiving data indicative of said user leaving an area of the store while the item is in the electronic shopping cart, processing an electronic charge to a payment service associated with the user account of the user for the item based on said confirming.  Zalewski fails to teach determining, by the computer system, using a machine-learning model, an identity of the product item based on the extracted features including the conductivity, the color, the position, and the surface force image, wherein the machine- learning model is trained based on training data collected from the plurality of the sensors.

US Pat 10,237,058 (“Aihara”) teaches identifying an artificial object by receiving capacitance data which is obtained by measuring with at least one electrodes in a sensor at least one predefined surfaces of the artificial object placed against the sensor, converting each of the obtained capacitance data into an evaluation level in an evaluation system having more than two evaluations levels, to obtain a capacitances distribution on the surface of the artificial object, determining whether the obtained capacitance distribution matches a pre-registered capacitances distribution or one of pre-registered capacitance distributions, and concluding the artificial object is identified.  Aihara fails to teach determining, by the computer system, using a machine-learning model, an identity of the product item based on the extracted features including the conductivity, the color, the position, and the surface force image, wherein the machine- learning model is trained based on training data collected from the plurality of the sensors.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687